     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 1 of 10 Page ID #:1



 1   Scott Alan Burroughs (SBN 235718)
 2   scott@donigerlawfirm.com
     Justin M. Gomes (SBN 301793)
 3
     jgomes@donigerlawfirm.com
 4   DONIGER / BURROUGHS
     603 Rose Avenue
 5
     Venice, California 90291
 6   Telephone: (310) 590-1820
 7
     Attorneys for Plaintiff

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMIL GULMANN SHIHAB, p/k/a                     Case No.:
12   JAMIL GS, an individual,
                                                        COMPLAINT FOR:
13   Plaintiff,
                                                     1. COPYRIGHT INFRINGEMENT;
14   v.                                              2. VICARIOUS AND/OR
15
     UNIVERSAL MUSIC GROUP, a                           CONTRIBUTORY COPYRIGHT
16   California corporation; UNIVERSAL                  INFRINGEMENT; AND
     MUSIC INVESTMENTS, INC., a                      3. VIOLATION OF THE DMCA:
17                                                      17 U.S. Code § 1202.
     California corporation, individually, and
18   doing business as ISLAND RECORDS;
     MELODY DUNGEON MUSIC, LLC, a                       JURY TRIAL DEMANDED
19
     New York LLC; and DOES 1-10,
20

21
     Defendants.
22

23

24

25

26
           Plaintiff, by and through his undersigned attorneys, hereby prays to this
27

28
     honorable Court for relief based on the following:

                                                 1
                                           COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 2 of 10 Page ID #:2



 1                               JURISDICTION AND VENUE
 2
           1.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 3
     101 et seq.
 4

 5
           2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and

 6
     1338 (a) and (b).

 7         3.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 8   1400(a) in that this is the judicial district in which a substantial part of the acts and
 9   omissions giving rise to the claims occurred.
10                                           PARTIES
11
           4.      JAMIL GULMANN SHIHAB, p/k/a JAMIL GS (“JAMIL GS”) is an
12
     individual currently residing in Denmark.
13
           5.      Plaintiff is informed and believes and thereon alleges that Defendant
14
     UNIVERSAL MUSIC GROUP (“UMG”) is a California corporation with its
15
     headquarters in Santa Monica, California.
16
           6.      Plaintiff is informed and believes and thereon alleges that Defendant
17
     UNIVERSAL MUSIC INVESTMENTS, INC. (“UMI”) is a California corporation
18
     doing business at 5820 Canoga Avenue Ste 300, Woodland Hills, CA 91367-6533
19

20
     and is doing business in and with California. Plaintiff is informed and believes that

21
     UMG and/or UMI have done and are doing business as “ISLAND RECORDS.”

22         7.      Plaintiff is informed and believes and thereon alleges that Defendant

23   MELODY DUNGEON MUSIC, LLC (“MDM”) is a New York limited liability
24   company that does business in and with Los Angeles County.
25         8.      Defendants DOES 1 through 10, inclusive, are other parties not yet
26   identified who have infringed Plaintiff’s copyrights, have contributed to the
27   infringement of Plaintiff’s copyrights, or have engaged in one or more of the
28   wrongful practices alleged herein. The true names, whether corporate, individual or

                                                  2
                                              COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 3 of 10 Page ID #:3



 1   otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,
 2   who therefore sues said Defendants by such fictitious names, and will seek leave to
 3
     amend this Complaint to show their true names and capacities when same have been
 4
     ascertained.
 5
           9.       Plaintiff is informed and believes and thereon alleges that at all times
 6
     relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 7
     manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 8
     at all times acting within the scope of such agency, affiliation, alter-ego relationship
 9
     and/or employment; and actively participated in or subsequently ratified and adopted,
10
     or both, each and all of the acts or conduct alleged, with full knowledge of all the
11
     facts and circumstances, including, but not limited to, full knowledge of each and
12
     every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
13
     thereby.
14
                      INTRODUCTION AND STATEMENT OF FACTS
15

16         10.      Plaintiff brings this claim to seek redress for the unauthorized and
17   unlawful publishing and exploitation of his original photography by Defendants.
18
     JAMIL GS is well-renowned for, amongst other things, his photography of hip-hop
19
     music and culture. He has collaborated with numerous brands and artists and has
20
     been exhibited in world-famous galleries and shows around the globe.
21

22         11.      JAMIL GS created, and owns all copyrights in, an original photograph

23   depicting musician Faith Evans (“Subject Photograph”). He registered the Subject
24   Photograph with the U.S. Copyright Office under VA-2-222-997. The Subject
25   Photograph is depicted on the left side column of the below illustrative chart and has
26   been misappropriated and published without permission (or payment of a licensing
27   fee) by Defendants’ for-profit website. Defendants misappropriated, distributed, and
28   published the Subject Photograph on its website and associated platforms, and did so

                                                  3
                                              COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 4 of 10 Page ID #:4



 1   without seeking authorization from, or even notifying, JAMIL GS. This is copyright
 2   infringement.
 3
            12.    On information and belief it is alleged that Defendants own and operate
 4
     a record label that derives revenues from selling, licensing, streaming, marketing, and
 5
     otherwise exploiting musical works and ancillary products, and used various
 6
     platforms, including online and social media platforms to advertise their artists and
 7
     artist projects.
 8
            13.    JAMIL GS created the Subject Photograph and owns all rights in said
 9
     photograph. On information and belief it is alleged that UMG, UMI, MDM, and each
10
     of them, published the Subject Photograph as key art in an online and/or social media
11
     advertising campaign without JAMIL GS’s attribution and without his consent
12
     (“Subject Post”). An image of the Subject Post is set forth hereinbelow.
13
            14.    Plaintiff is informed and believes and thereon alleges that Defendants
14
     accessed the Subject Photograph via an online search-and-copy process and then
15

16
     published and exploited it without the authorization of Plaintiff. A true and correct

17
     comparison of Plaintiff’s Subject Photograph and Defendant’s unlawful exploitation

18   are set forth below.
19          15.    Plaintiff at no point authorized Defendants, or any of them, to exploit the
20   Subject Photograph as complained of herein. A comparison of the Subject
21   Photograph with the Defendants’ advertisement reveals that the elements,
22   composition, colors, arrangement, subject, lighting, angle, and overall appearance of
23   the images are identical or at least substantially similar.
24          16.    On September 30, 2020, JAMIL GS issued a cease and desist demand to
25   Defendants, requesting that they cease and desist in their exploitation of the Subject
26   Photograph and provide certain information as to their exploitation of the work in
27   question. Defendants failed to meaningfully respond, necessitating this action. The
28   comparison chart reflects the following:

                                                  4
                                             COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 5 of 10 Page ID #:5



 1

 2
                 SUBJECT PHOTOGRAPH:                            SUBJECT POST:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                               FIRST CLAIM FOR RELIEF
21
                   (For Copyright Infringement – Against all Defendants, and Each)
22

23
           17.     Plaintiff repeats, re-alleges, and incorporates herein by reference as

24   though fully set forth, the allegations contained in the preceding paragraphs of this

25   Complaint.
26         18.     Plaintiff is informed and believes and thereon alleges that Defendants,
27   and each of them, infringed Plaintiff’s copyrights by creating an infringing and/or
28   derivative work from the Subject Photograph and by reproducing and publishing the

                                                 5
                                             COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 6 of 10 Page ID #:6



 1
     Subject Photograph and distributing and displaying it to to the public, including
 2
     without limitation, on and through its website(s) and social media accounts.
 3
           19.     Plaintiff is informed and believes and thereon alleges that Defendants,
 4
     and each of them, infringed Plaintiff’s rights by copying the Subject Photograph
 5
     without Plaintiff’s authorization or consent, creating an unlawful derivative work
 6
     from the Subject Photograph, and removing any attribution to Plaintiff from the
 7
     Subject Photograph.
 8
           20.     Plaintiff is informed and believes and thereon alleges that Defendants,
 9
     and each of them, had access to the Subject Photographs, including, without
10

11
     limitation, through viewing the Subject Photographs on Plaintiff’s website,

12
     publications, profiles, exhibitions and/or through other authorized channels, over the

13   internet, including without limitation as accessed via a search engine, or through a

14   third party source.
15         21.     Plaintiff is further informed and believes and thereon alleges that certain
16   Defendants have an ongoing business relationship with one or more of the other
17   Defendants.
18         22.     Due to Defendants’, and each of their, acts of infringement, Plaintiff has
19   suffered general and special damages in an amount to be established at trial.
20         23.     Due to Defendants’ acts of copyright infringement as alleged herein,
21   Defendants, and each of them, have obtained direct and indirect profits they would
22   not otherwise have realized but for their infringement of Plaintiff’s rights in the
23   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
24   profits directly and indirectly attributable to Defendants’ infringement of his rights in
25   the Subject Photograph in an amount to be established at trial.
26
           24.     Plaintiff is informed and believes and thereon alleges that Defendants,
27
     and each of them, have committed acts of copyright infringement, as alleged above,
28
     which were willful, intentional and malicious, which further subjects Defendants, and
                                                 6
                                             COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 7 of 10 Page ID #:7



 1
     each of them, to liability for statutory damages under Section 504(c)(2) of the
 2
     Copyright Act, costs and attorneys’ fees and/or a preclusion from proffering certain
 3
     defenses or positions during litigation.
 4

 5
                               SECOND CLAIM FOR RELIEF
 6
     (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
 7
                                         and Each)
 8

 9         25.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
10   though fully set forth, the allegations contained in the preceding paragraphs of this
11   Complaint.
12         26.    Plaintiff is informed and believes and thereon alleges that Defendants
13   knowingly induced, participated in, aided and abetted in and profited from the illegal
14   reproduction and distribution of the Subject Photographs as alleged hereinabove.
15         27.    Plaintiff is informed and believes and thereon alleges that Defendants,
16   knowingly induced, participated in, aided and abetted in and profited from the illegal
17   reproduction publication, and distribution of the Subject Photograph as alleged
18   hereinabove.
19         28.    Plaintiff is informed and believes and thereon alleges that Defendants,
20   and each of them, are vicariously liable for the infringement alleged herein because
21   they had the right and ability to supervise the infringing conduct and because they
22
     had a direct financial interest in the infringing conduct. Specifically, each Defendant
23
     had the ability to oversee the development, publication, and distribution of the
24
     infringing imagery at issue. And, Defendants, and each of them, realized profits
25
     through their respective obtainment, distribution, and publication of the Accused
26
     Image.
27
           29.    By reason of the Defendants’, and each of their, acts of contributory and
28
     vicarious infringement as alleged above, Plaintiff has suffered and will continue to
                                                7
                                            COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 8 of 10 Page ID #:8



 1
     suffer substantial damages to his business in an amount to be established at trial, as
 2
     well as additional general and special damages in an amount to be established at trial.
 3
           30.    Due to Defendants’ acts of copyright infringement as alleged herein,
 4
     Defendants, and each of them, have obtained direct and indirect profits they would
 5
     not otherwise have realized but for their infringement of Plaintiff’s rights in the
 6
     Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
 7
     profits directly and indirectly attributable to Defendants’ infringement of his rights in
 8
     the Subject Photograph, in an amount to be established at trial.
 9
           31.     Plaintiff is informed and believes and thereon alleges that Defendants,
10

11
     and each of them, have committed acts of copyright infringement, as alleged above,

12
     which were willful, intentional and malicious, which further subjects Defendants, and

13   each of them, to liability for statutory damages under Section 504(c)(2) of the

14   Copyright Act, costs and attorneys’ fees and/or a preclusion from proffering certain
15   defenses or positions during litigation.
16
                                THIRD CLAIM FOR RELIEF
17

18     (For Violation of the DMCA: 17 U.S. Code § 1202 – Against all Defendants, and
                                          Each)
19

20         32.     Plaintiff repeats, re-alleges, and incorporates herein by reference as
21   though fully set forth, the allegations contained in the preceding paragraphs of this
22
     Complaint.
23
           33.     On information and belief it is alleged that Defendants, and each of
24
     them, violated section 1202 of the Copyright Act by removing from the Subject
25
     Photograph any attribution or copyright management information that identifies
26
     Plaintiff as its author. And by distributing and displaying the Subject Photograph
27
     under the name “Island Records.”
28


                                                 8
                                             COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 9 of 10 Page ID #:9



 1
           34.      On information and belief it is alleged that Defendants, and each of
 2
     them, violated section 1202 of the Copyright Act by removing displaying, publishing,
 3
     and distributing the Subject Photograph with attribution and copyright management
 4
     information that identifies Defendant, and its agents and employees, as the author of
 5
     the Subject Photograph. Specifically and without limitation, Defendant published the
 6
     Subject Photograph beneath its own name and logo as part of an article that was
 7
     attributed to one of Defendant’s writers.
 8
           35.      The above violation, which was knowing and/or willful, subjects
 9
     Defendants, and each of them, to entry of judgment reflecting Plaintiff’s actual
10

11
     damages and any additional profits of the violator, statutory damages, and attorneys’

12
     fees under 17 USC § 1203.

13
                                     PRAYER FOR RELIEF
14

15         Wherefore, Plaintiff prays for judgment as follow against all Defendants and
16   with respect to each claim for relief:
17

18               a. That Defendants, their affiliates, agents, and employees be enjoined
19                  from infringing Plaintiff’s copyright in and to the Subject Photograph.
20               b. That Plaintiff be awarded all profits of Defendants, and each, plus all
21                  losses of Plaintiff, plus any other monetary advantage gained by the
22                  Defendants through their infringement, the exact sum to be proven at the
23                  time of trial, or, if elected before final judgment, statutory damages to
24                  the extent they are available under the Copyright Act, 17 U.S.C. § 505,
25                  1203.
26               c. That Plaintiff be awarded its costs and attorneys’ fees to the extent they
27                  are available under the Copyright Act U.S.C. § 505, 1203;
28


                                                  9
                                              COMPLAINT
     Case 2:21-cv-00141 Document 1 Filed 01/07/21 Page 10 of 10 Page ID #:10



 1
              d. That a trust be entered over the Accused Image, and all profits realized
 2
                 through the infringement;
 3
              e. That Plaintiff be awarded pre-judgment interest as allowed by law;
 4
              f. That Plaintiff be awarded the costs of this action; and
 5
              g. That Plaintiff be awarded such further legal and equitable relief as the
 6
                 Court deems proper.
 7
           Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
 8
     Civ. P. 38 and the 7th Amendment to the United States Constitution.
 9

10
                                                    Respectfully submitted,
11

12

13
     Dated: January 7, 2021                  By: _____________________
14                                               Scott Alan Burroughs, Esq.
15                                               Justin M. Gomes, Esq.
                                                 DONIGER / BURROUGHS
16                                               Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28


                                               10
                                           COMPLAINT
